Examiner’s Comments
1.	This office action is in response to the amendment received on 7/5/2022.
	Claims 1-28, 30-31, 34-35 and 38-39 have been canceled by applicant.
	Claims 29, 32-33, 36-37 and 40-41 are pending and have been examined on the merits, and now allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
	

Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance:
With respect claims 29, 32-33, 36-37 and 40-41, applicant’s amendment now places the application in condition for allowance over the prior art of record.
With respect to claims 29 and 37, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical stapling assembly and an implantable layer, comprising: a tissue-contacting surface comprising a curved cross-sectional profile; and a body portion, wherein said body portion comprises a height varying laterally along a lateral width of said body portion defining: a first tissue gap defined between said tissue-contacting surface and one of said first jaw and said second jaw, wherein said first tissue gap is aligned with said first row of staple cavities; and a second tissue gap defined between said tissue-contacting surface and said one of said first jaw and said second jaw, wherein said second tissue gap is aligned with said second row of staple cavities, and wherein said first tissue gap is different than said second tissue gap, wherein said curved cross-sectional profile defines a plurality of slopes along a width of said implantable layer, and wherein said curved cross-sectional profile defines a variation in thickness of said implantable layer along said width.
With respect to claims 33, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical stapling assembly and an implantable layer, comprising: a tissue-contacting surface comprising a stepped cross-sectional profile; and a body portion, wherein said body portion comprises a thickness varying laterally along a lateral width of said body portion defining: a first tissue gap defined between said tissue-contacting surface and an opposing surface of one of the first jaw and the second jaw, wherein said first tissue gap is aligned with said first row of staple cavities; and a second tissue gap defined between said tissue-contacting surface and the one of the first jaw and the second jaw, wherein said second tissue gap is aligned with said 4 312626642.1Amendment dated July 5, 2022 Application No.: 17/029,782 Responsive to Office Action dated March 4, 2022 second row of staple cavities, and wherein said first tissue gap is different than said second tissue gap, wherein said stepped cross-sectional profile defines a first thickness of said layer corresponding to said first tissue gap and a second thickness of said layer corresponding to said second tissue gap, and wherein said first thickness and said second thickness are different.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
7/13/2022